Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by
Terry et al. (US 9861772) published as (US 2011/0277760A1).
Terry discloses in reference to claim:
1.  A method for controlling an electronic cigarette 100 with at least two output modes (active and inactive), one of the output modes stored in a memory 123 of the electronic cigarette , the method comprising: detecting whether a “switch signal”[first condition, i.e. vaporizer unit in mouth of user] for the stored output modes is input when the electronic cigarette is in a locked state [inactive];  switching {activating} the stored output mode in response to the switch signal [first condition];  and controlling the electronic cigarette 100 to operate according to the stored output mode [active use] after being switched and controlling an output of the electronic cigarette 100 in response to a smoking request signal [suction] when the electronic cigarette is unlocked.  Claim 14 see above mutatis mutandis

Claim(s) 1-7, 14 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by
 Monsees et al. (US 9408416).
	Monsees discloses in reference to claim:
1.  A method for controlling an electronic cigarette 100 with at least two output modes (active and inactive), one of the output modes  stored in a memory (disclosed by Monsees as a controller that can be used to select a variety of temperature settings. the term setting implies a memory) of the electronic mutatis mutandis

2.  The method of claim 1, further comprising: detecting whether an unlock (wake from sleep) signal is input when the switch signal (shut down) is not input;  and unlocking (waking from sleep) the electronic cigarette when the unlock signal is input, and detecting the switch signal (Shut down) again when the unlock signal is not input.  
Monsees discloses an exemplary device 100 is illustrated in FIG. 1 comprising a single button interface 102 for on, off, wake from sleep (three modes) mechanism and a heater circuit (105, tail shown) soldered to a PCB 104 and a battery 103 (e.g., a LiPo battery). pressing the single button for 1 second turns the device on.  Continuing to hold the button for 5 seconds disables the motion-based low power standby and automatic shut-down.  Alternatively, a second button may be used to disable the motion-based low power standby and and/or shut-down.
 
3.  The method of claim 1, wherein the switch signal for the stored output modes is a button signal that is input by pressing a button of the electronic cigarette for a time period greater than or equal to a first preset time period. Monsees discloses an exemplary device 100 is illustrated in FIG. 1 comprising a single button interface 102 for on, off, wake from sleep (three modes) mechanism and a 

 
4.  The method of claim 1, wherein each output mode corresponds to one indication information, the method further comprises: outputting the indication information corresponding to the stored output mode after the stored output mode being switched. 
	Monsees discloses The devices include a LED indicator 460, (or the like) and a single piece 
extruded aluminum outer body.  In some embodiments, the LED indicator is a 
tri-color (RGB).  In some embodiments, the LED indicator displays many colors.  
For example, when heating, the indicator glows purple.  Once the set point 
temperature is reached, it glows green.  When in standby, it glows blue.  If 
the device is shaken, battery indications are 3 blinks, and color determines 
the charge level: green for full charge, yellow for partial, and red for low.  
If the mouthpiece is removed fully from the device, the device immediately 
stops heating and the LED indicates the current user-selectable temperature 
setting: red for high, orange for medium, yellow for low temperature.  Pressing 
the "temp set button" revealed by removing the mouthpiece cycles the 
temperature setting in firmware, and the new setting is reflected on the LED.  
Upon reinserting the mouthpiece, the device returns to normal heating 
operation.  While charging, the LED is solid orange.  When charging is 
complete, it turns solid green.  Similar to the other embodiments, the LED can 

colors described above may be changed to any colors in accordance with the 
practice of this invention.

 
5.  The method of claim 4, wherein the electronic cigarette comprises at least two indication lamps (see Figure 4 element 460, LED 460 is a color changing LED which is generally known to consist of at least three separate emitting diodes which combine to form the visible colors), each output mode corresponds to at least one indication lamp (color), the indication information is output by controlling the indication lamp corresponding to the stored output mode to emit light.  See passage cited for claim 4. 
 
6.  The method of claim 1, wherein the smoking request signal (puff)  is detected when the switch signal is not input, the output of the electronic cigarette is controlled according to a detection signal (puffing). 
 
7.  The method of claim 6, further comprising: controlling the electronic cigarette to enter a low power (stand by) consumption state when the smoking request signal (puff) is not input. 
Monsees discloses : (31)    Provided herein is a device for generating an inhalable aerosol 
comprising: a mouthpiece; a body; an electronic heater within said body configured to heat a viscous vaporizable material and generate an inhalable aerosol; a battery; a temperature regulator, and time or sensor based standby activation configured to conserve battery power.
14.  An electronic cigarette with at least two output modes, comprising: a memory for storing one of the output modes;  a button for inputting a switch signal for the stored output modes;  a first controller configured to: detect whether the switch signal for the stored output modes is input when the 


18.  The electronic cigarette of claim 14, wherein switch signal for the stored output modes is a button signal that is input by pressing a button of the electronic cigarette for a time period greater than or equal to a first preset time period. 
Monsees discloses an exemplary device 100 is illustrated in FIG. 1 comprising a single button interface 102 for on, off, wake from sleep (three modes) mechanism and a heater circuit (105, tail shown) soldered to a PCB 104 and a battery 103 (e.g., a LiPo battery). pressing the single button for 1 second turns the device on.  Continuing to hold the button for 5 seconds disables the motion-based low power standby and automatic shut-down.  Alternatively, a second button may be used to disable the motion-based low power standby and and/or shut-down.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 13, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monsees et al. (US 9408416) in view of Frija (US 2015/0122252A1)
	Monsees discloses the claimed invention except in reference to claim:
8.  The method of claim 6, wherein the detection signal comprises a voltage adjusting signal that relates to a desired output voltage set by a user, an output voltage of a power supply of the electronic cigarette is controlled according to the output voltage set by the user. 
	Monsees discloses : In some embodiments, the device comprises a button-operated 
temperature selection with visual, audible indicator, and/or other sensory output (e.g. vibration). 
Further it is known from Monsees that, the heater circuit resistance is chosen such that the power output of the heater circuit is high enough to reach the desired operating temperature, within an acceptable heat-up period, and such that it can withstand the loading of the system by a user puffing on the device.  A rough calculation is provided by the relation: R=V^2/P, where V is the battery voltage under load, P is the desired wattage of the heater, and R is the heater circuit resistance. 
	Since it is generally known in the art of electric resistance heating that power (heating), voltage/current and resistance are related as described by Monsees, one of skill in the art would find it obvious under at least rationales A-E below to provide a control means for temperature selection that 
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

 
13.  The method of claim 1, further comprising: determining whether a lock-out signal is input when the electronic cigarette is powered on;  and locking out the electronic cigarette in response to the lock-out signal. 
	Frija discloses it is known to want to provide a means for locking a smoking device such that unauthorized use is precluded. One of skill in the art would have found it obvious to provide a means for locking out the cigarette as taught by Frija.  Frija teaches the use of the fingerprint button to accomplish authorized use.  The use of unauthorized fingerprint amounts to lock-out signal. 
 

16.  The electronic cigarette of claim 14, wherein the first controller is further configured to: determine whether a lock-out signal is input when the electronic cigarette is powered on;  and lock out the electronic cigarette in response to the lock-out signal. See explanation with respect to claim 13.
One of skill in the art would have found it obvious to provide a means for locking out the cigarette as taught by Frija.  Frija teaches the use of the fingerprint button to accomplish authorized use.  The use of unauthorized fingerprint amounts to lock-out signal. 
 

 
17.  The electronic cigarette of claim 14, wherein the first controller is further configured to: detect whether an unlock signal (fingerprint signal of Frija) is input when the switch signal is not input;  and unlock the electronic cigarette when the unlock signal is input, and detect the switch signal (changing to different mode…stand by or locked.) again when the unlock signal is not input. 
	Note that Frija teaches the use of an unlocking signal (authorized fingerprint). One of skill in the art would have found it obvious to provide a means for locking out the cigarette as taught by Frija.  Frija teaches the use of the fingerprint button to accomplish authorized use.  The use of unauthorized fingerprint amounts to lock-out signal. 
 
Allowable Subject Matter
Claims 9-12, 15, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
. 
	Response to Arguments
Applicant’s amendment obviates the previous rejection under 35 USC 112 with respect to claims 1-20.  No further arguments are made.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






Tsc

/THOR S CAMPBELL/              Primary Examiner, Art Unit 3761